                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ROBERT ANNABEL,
                                                    Case No. 14-10244
             Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

JACK FROST, ET AL.,                                 U.S. MAGISTRATE JUDGE
                                                    R. STEVEN WHALEN
             Defendants.
                                       /


ORDER ADOPTING IN PART REPORT AND RECOMMENDATION [232]; SUSTAINING
 IN PART AND OVERRULING IN PART PLAINTIFF’S OBJECTIONS TO REPORT AND
   RECOMMENDATION [236]; DENYING PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT [210]; DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                 [211]

      On January 17, 2014, Plaintiff Robert Annabel filed this 42 U.S.C. § 1983

prisoner civil rights action against Defendants Jack Frost, Steven Kindinger,

Sherman Campbell, James Eaton and Keith McConnell. Defendants are all

employees of the Michigan Department of Corrections (“MDOC”) at Gus Harrison

Correctional Facility where Plaintiff is incarcerated. Plaintiff filed his Motion for

Summary Judgment [Dkt. # 210] on January 3, 2019. Defendants filed their Motion

for Summary Judgment [211] on January 4, 2019. On August 9, 2019, the Magistrate

Judge issued a Report and Recommendation (“R&R”) [232] recommending that the



                                     Page 1 of 15
Court deny Plaintiff’s motion, grant Defendants’ motion and dismiss the case.

Plaintiff filed Objections [236] to the R&R on August 23, 2019.

      For the reasons stated below, the R&R [232] is ADOPTED in part;

Plaintiff’s Objections [236] are SUSTAINED in part and OVERRULED in part;

Plaintiff’s Motion for Summary Judgment [210] is DENIED and Defendants’

Motion for Summary Judgment [211] is DENIED.

                    FACTUAL AND PROCEDURAL BACKGROUND

      The Court adopts the facts of this case as set forth in the R&R:

      A. Plaintiff’s Allegations

             At the time of the alleged incidents giving rise to the complaint,
      Plaintiff was incarcerated at the Gus Harrison Correctional Facility.
      Amended Complaint, Docket #18, filed April 8, 2014. On July 1, 2013,
      he asked Assistant Resident Unit Manager (“ARUM”) Steven
      Kindinger (“Kindinger”) to post a sign-up sheet for inmates seeking to
      obtain a position as unit representative. Kindinger told him, “I don’t
      want you as block rep.” Id, ¶ IV-1. Because Kindinger had still not
      posted a sign-up sheet by July 12, 2013, Plaintiff filed a grievance on
      July 17, 2013. Id. ¶ IV-3. Defendants James Eaton (“Eaton”),
      Grievance Coordinator and Sherman Campbell (“Campbell”), Deputy
      Warden rejected the grievance and, Plaintiff alleges, he notified
      Defendants Kindinger and Jack Frost (“Frost”), a Corrections Officer,
      that Plaintiff had written a grievance and should be disqualified from a
      unit representative position. Id. ¶ IV-4-5.

             On July 22, 2013, Plaintiff opened the tray slot in prisoner
      McQuitter’s cell and delivered a folded t-shirt to McQuitter. Id. ¶ IV-8.
      Defendant Frost then walked toward Plaintiff and said, “You’re in
      trouble, go lock up.” Id. ¶ IV-9. Frost wrote a Class II misconduct ticket
      against Plaintiff for disobeying a direct order. Id. ¶ 10. Plaintiff alleges
      that “Frost would not have written a Class II misconduct for disobeying
      a direct order if Plaintiff hadn’t pressed the issue about a unit

                                       Page 2 of 15
representative position with his superiors and then filed a grievance.”
Id. ¶ IV-12.

       At the misconduct hearing on August 4, 2013, Plaintiff admitted
to opening McQuitter’s tray slot, but denied that Frost had ever given
him a direct order to not pass items to another prisoner. Plaintiff states
that Captain Keith McConnell (“McConnell”), who conducted the
hearing, “falsely claimed in a hearings report that Plaintiff admitted
disobeying a direct order.” Id. ¶¶ IV-17-20. He also alleges that in the
August 6, 2013 hearings report, McConnell “acknowledged that
Plaintiff said the incident could not have occurred at 1620 hrs., as stated
on the misconduct report and changed the time to ‘approximately 1830
hours’....” Id. ¶ IV-20. Following the misconduct report, Plaintiff, who
had won election as unit representative, was removed from that
position. Id. ¶¶ IV-19, 21.

      Plaintiff brings the following claims:

            (1) That all Defendants retaliated against him, in violation
      of his First Amendment right to file a grievance and “for his
      exercise of the right to freedom of speech on behalf of himself
      and other prisoners.”

             (2) That Defendant Frost violated substantive due process
      by issuing a false misconduct charge.

            (3) That Defendant McConnell violated procedural due
      process at the misconduct hearing.

            (4) That Defendant Campbell violated due process by
      upholding McConnell’s “false and unsupported findings.” Id. ¶¶
      V -1-4.

      Plaintiff requests monetary damages, attorney fees, and costs
against all five Defendants. Id. ¶¶ VI-a-j.

B. Procedural History

      On January 22, 2016, the District Court adopted the
undersigned’s recommendation to dismiss the action in its entirety

                                Page 3 of 15
       under Fed. R. Civ. P. 12(b)(6) and entered judgment in favor of
       Defendants. Docket #28, 38, 59-60. On September 21, 2016, the Sixth
       Circuit vacated the dismissal of the First Amendment retaliation claim
       but affirmed the dismissal of the procedural and substantive due process
       claims. Annabel v. Frost, Case No. 15-1518, 4 (6th Cir. Sept. 21,
       2016)(unpublished) Docket #63. As to the retaliation claims, the Court
       held that Plaintiff’s allegation that the Class II misconduct conviction
       remained on file, increased classification points, interfered with point
       reduction, affect parole decisions, and disqualified him from “unit
       representative positions” sufficiently pled an “adverse action” to
       “proceed past the pleading stage.” Docket #63, 4 (citing Hill v. Hoffner,
       2016 WL 1165405, at *6 (W.D. Mich. March 25, 2016))(issuance of
       Class II misconduct charge states an “adverse action” for pleading
       purposes)1.

       As to the requirement of alleging a correlation between the protected
       conduct and adverse action, the Sixth Circuit noted:

               Annabel alleged that Defendants Eaton and Campbell told
               Kindinger and Frost that Annabel should be disqualified from a
               unit representative position because he filed a grievance. He also
               alleged that Frost wrote a false misconduct ticket for another
               prisoner who was ‘pressing the issue of a unit representative
               el[e]ction as an intended candidate’ in order to disqualify him for
               the position. These allegations, coupled with the temporal
               proximity between Annabel’s grievance and the misconduct
               charge [five days], sufficiently stated a plausible First
               Amendment retaliation claim. Docket #63, 5.

                                    STANDARD OF REVIEW

       The Court’s review of objections to a Magistrate Judge’s R&R on a

dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]




1
 However, the Court observed elsewhere that aside from the termination from the unit
representative position, Plaintiff “did not allege any facts concerning the nature of the penalty
he received as a result of the [misconduct] charge.” Docket #63 at 6.

                                             Page 4 of 15
the correctness of the magistrate’s recommendation but fail[ing] to specify the

findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

Cir. 1986). However, courts construe the objections of pro se litigants liberally. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the Court may accept, reject,

or modify any or all of the Magistrate Judge’s findings or recommendations. Fed. R.

Civ. P. 72(b)(3).

      A party is entitled to summary judgment when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Additionally, where “the parties filed cross-motions for summary judgment, ‘the

court must evaluate each party’s motion on its own merits, taking care in each

instance to draw all reasonable inferences against the party whose motion is under

consideration.’” McKay v. Federspiel, 823 F.3d 862, 866 (6th Cir. 2016) (quoting

Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991)).




                                      Page 5 of 15
      Here, this Court’s task is to determine whether there is a genuine issue of

material fact in Plaintiff’s retaliation claim against Defendants. Plaintiff has the

burden of proving 3 elements:

          (1) the plaintiff engaged in protected conduct; (2) an adverse action was
          taken against the plaintiff that would deter a person of ordinary firmness
          from continuing to engage in that conduct; and (3) there is a causal
          connection between elements one and two—that is, the adverse action was
          motivated at least in part by the plaintiff's protected conduct. Thaddeus-X
          v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

The first two elements are not in dispute. R&R at 7. However, the causal connection

between them is. Recognizing the difficulty of proving an official’s retaliatory

motive with direct evidence, the Sixth Circuit has stated that circumstantial evidence

will suffice. Hill v. Lappin, 630 F.3d 468, 475 (6th Cir. 2010). Examples of

circumstantial evidence include the timing of events and disparate treatment of

similarly situated individuals. Thaddeus-X v. Blatter, 175 F.3d at 399. Plaintiff here

alleges temporal proximity between his grievance and his misconduct ticket, but

“often evidence in addition to temporal proximity cases is required.” Holzemer v.

City of Memphis, 621 F.3d 512, 526 (6th Cir. 2010). “In analyzing the facts in

temporal proximity cases, [the Sixth Circuit has] always looked at the totality of the

circumstances to determine whether an inference of retaliatory motive can be

drawn.” Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010).




                                      Page 6 of 15
                                    ANALYSIS

   I.      Report & Recommendation [232]

           a. Plaintiff’s Motion for Summary Judgment

        Summary judgment is a case filter. It helps determine which cases should be

decided as a matter of law, and which contain factual disputes that require jury

submission. Since this case presents two sides to the same story, it fits the latter

description. While the Magistrate Judge applied the correct summary judgment

standard, he overlooked key aspects of Plaintiff’s evidence that show sufficient

disagreement between the parties. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986). First, Plaintiff’s story hinges on whether or not his misconduct

ticket for disobeying a direct order was false. If Plaintiff’s evidence was limited

merely to his word versus Defendant Frost’s it would likely be a loser at trial.

However, Plaintiff’s picture is in a higher definition than the R&R shows. Plaintiff

presents 2 sworn affidavits from witnesses of his encounter with Defendant Frost.

[Dkt. #152, ex. 8, 9]. Both of their affidavits are consistent with Plaintiff’s story—

Defendant Frost never gave Plaintiff a direct order. Id. Without a direct order to

disobey, Plaintiff’s misconduct ticket is false. Furthermore, both sides have a curious

disagreement about exactly when the encounter took place. Plaintiff and his

witnesses say it occurred at 16:30, Defendant say 14:30. [Dkt. #210, pg. 3, 5, 12].

This discrepancy is important, because it changes the window of time during which


                                      Page 7 of 15
the Defendants’ preserved and observed the security footage. This discrepancy could

also be meaningless, but that is for a jury to decide.

       Prisoner Gray’s involvement also presents another key aspect to Plaintiff’s

story. Prisoner Gray, along with Plaintiff, was an unofficial block representative

seeking a special election. Id. at 35. After Plaintiff was denied the special election,

Prisoner Gray was also issued a misconduct ticket that Plaintiff alleges was false.

Specifically, Plaintiff alleges that Prisoner Gray, a wheelchair bound inmate, was

verbally harassed and provoked into a false misconduct ticket for threatening

behavior. Id. at 4. If this is true, it would highlight the totality of Plaintiff’s

circumstances and Defendant’s actions as not just adverse against a grievance but

retaliation against electing official block representatives that have the privilege of

attending warden forums and advocating for the residents of their wing — a

privilege that Plaintiff and Prisoner Gray lacked as unofficial representatives. Once

again, these facts may turn out to be ultimately unconvincing, but they shed light

on exactly what summary judgment motions are meant to reveal—genuine issues

of material facts. Therefore, Plaintiff’s Motion for Summary Judgment [210] is

denied.

          b. Defendants’ Motion for Summary Judgment

       Both the Magistrate Judge and the Defendants took great strides to argue that

Plaintiff has the burden of proving all 3 elements of his claim, but both failed to


                                         Page 8 of 15
mention an equally essential aspect of a retaliation case — the shifting burden. Once

Plaintiff proves prima facially that not only did Defendants take adverse action

against Plaintiff but that it had a but for causal connection with Plaintiff’s protective

conduct rendering it retaliatory; the Defendant has the burden of proving reasons for

taking adverse action independent of Plaintiff’s protective conduct. Thaddeus-X v.

Blatter, 175 F.3d at 399. In effect, Defendants bear the burden of severing the causal

connection.

         If they successfully severed this connection, they would be entitled to

summary judgment. However, they did not. Instead “defendants have done little

more than deny the allegations put forth by plaintiffs[,] [s]uch is not sufficient to

meet their burden under Federal Rule of Civil Procedure 56 to show affirmatively

that there is no genuine issue in dispute.” Id. As a result, the Court is presented with

two accounts of the same story. One arguing that each piece of evidence is a link in

a chain of a retaliation conspiracy. The other arguing that each piece of evidence

amounts to a mere coincidence of isolated incidents. This Court cannot render an

opinion on this factual dispute. Instead, the law dictates jury submission. Therefore,

Defendants’ Motion for Summary Judgment [211] is denied.

   II.     PLAINTIFF’S OBJECTIONS [236]

Objection 1: “The evidence should have been viewed in a light most favorable to

Plaintiff on defendants’ motion for summary judgment.” [Dkt. #236, pg. 1].


                                       Page 9 of 15
      Plaintiff argues that the R&R “wholly accepts defendant’s contradicted

accounts as truth while ignoring or dismissing contrary evidence.” Id. at 2.

Specifically, Plaintiff notes that the R&R discounted Plaintiff’s assertions regarding

the false misconduct ticket and the time of the ticket was issued, while embracing

Defendants’ non-retaliatory reasons for rejecting the grievance. Id. In regards to the

false misconduct ticket, this Court agrees. The R&R states that “Plaintiff’s claim

that he did not commit the Class II infraction of disobeying a direct order is

contradicted by Frost’s testimony that he gave Plaintiff ‘several verbal commands

to stop’ including a direct command.” R&R at 19. Here, the Magistrate Judge

allowed “mere assertions that the incident described by a prisoner never took place

or was misdescribed.” Such assertions are “insufficient to show that no genuine issue

of material fact exists on a retaliation claim.” Bass v. Robinson, 167 F. 3d 1041,

1046 (6th. Cir. 1999). Moreover, the Magistrate Judge did not take note of Plaintiff’s

supporting affidavits that corroborate his claim that Defendant Frost did not give any

direct commands. This highlights a failure to look at the evidence of the light most

favorable to Plaintiff, therefore, objection 1 is sustained.

Objection 2: The Magistrate Judge’s conclusion that Plaintiff did not cite Prisoner

affidavits on the record is wrong.

      The Magistrate Judge casts doubt on Plaintiff’s account of his interaction with

Defendant Frost that lead to Plaintiff’s misconduct ticket. R&R at 20. The Magistrate


                                       Page 10 of 15
Judge states that Plaintiff in his deposition claims that 3 individuals witnessed his

account with Defendant Frost but Plaintiff failed to present these witness statements

to support his account of the interaction. This is not true. First, Plaintiff’s motion for

summary judgment did cite to supporting witness affidavits from Prisoners Williams

and Philips. [Dkt. #152, ex. 8, 9]. Second, both of their accounts support Plaintiff’s

allegations. Id. They both state that they did not hear Defendant Frost give Plaintiff

a direct order not to pass an item to another prisoner. Id.

       The Magistrate Judge also found that Plaintiff’s statements are inconsistent in

that Plaintiff both states that Defendant Frost followed him “away from other

witnesses” and that 3 prisoners witnessed his interaction with Defendant Frost.

These statements are not inconsistent. R&R at 20. Plaintiff only claimed that

Defendant Frost followed him away from other witnesses – not all witnesses.

Although the time of their interaction is in dispute, both Plaintiff and Defendant

Frost agree that their interaction occurred when most inmates were locked up in their

cells, so it is inevitable that there were at least some witnesses. (See pg. ID. 2369).

Since Plaintiff did in fact provide the affidavits of 2 of the 3 witness, objection 2 is

sustained.

Objection 3: The Magistrate Judge erred in concluding that prisoner Gray is not

similarly situated to plaintiff.




                                       Page 11 of 15
       In this case, the Sixth Circuit vacated this Court’s 12(b)(6) dismissal of

Plaintiff’s retaliation claim in part because Plaintiff alleged that Defendant Frost

wrote another false misconduct ticket for Prisoner Gray who was also seeking a

special election. Annabel v. Frost, Case No. 15-1518, 5 (6th Cir. Sept. 21, 2016)

(unpublished). However, the R&R dismisses this allegation as providing sufficient

circumstantial evidence of a retaliatory motive because neither Prisoner Gray nor

Plaintiff on his behalf, grieved the denial of a special election. R&R at 21. The R&R

incorrectly infers that Prisoner Gray would need to be able to support his own

retaliation claim in order to bolster Plaintiffs. But the Sixth Circuit makes no mention

of such a high bar for circumstantial evidence. Here, after asking multiple times for

a special election, Defendant Frost accused Prisoner Gray of a Class I ticket which

subsequently disqualified him from running for a block representative position. [Dkt.

#210, pg. 4]. This fits squarely within the description of supporting circumstantial

evidence that lead the Sixth Circuit to uphold Plaintiff’s retaliation claim, therefore,

objection 3 is sustained.

Objection 4: The Magistrate Judge erred in using propensity evidence against

Plaintiff.

       Plaintiff argues that the 5-day temporal proximity between his grievance and

his alleged false misconduct ticket supports his claims of a retaliatory scheme. In

response, the Magistrate Judge argues that this inference is diminished by the fact


                                      Page 12 of 15
that Plaintiff is both a “‘prolific filer of grievances’ and a frequent receiver of

misconduct tickets.” R&R at 25. He goes on to argue that since Plaintiff averages

between 1 and 2 misconduct tickets and grievances every month, the close temporal

proximity between the grievance and misconduct ticket in this case is of less and

import. Id. Plaintiff then incorrectly argues that such evidence of past conduct is

inadmissible propensity evidence under Federal Rule of Evidence 404(a). [Dkt.

#236, pg. 4-5]. It is not. 404(a) prohibits the admission of past conduct in order to

show conformity with that conduct in this instance. However, here the Magistrate

Judge is not using Plaintiff’s past grievance or misconduct ticket to show any type

of conformity. Instead, he highlights frequent grievance and misconduct tickets to

show that statistically almost all of Plaintiff’s grievances and misconduct tickets are

temporally proximate and therefore using temporal proximity for support for

Plaintiff’s retaliation claim is weakened. For these reasons, objection 4 is overruled.

Objection 5: “Even if Kindinger is dismissed, Plaintiff’s retaliation claims against

other defendants may proceed.” [Dkt. #236, pg. 5].

      Plaintiff seems to claim that there are multiple factual scenarios that could

support his retaliation claim rendering Defendant Kindinger disposable. Id.

However, this is directly at odds with the rest of Plaintiff’s evidence which all point

to Defendant Kindinger as the orchestrator of the alleged retaliation scheme and

without whom the other Defendants may not have been aware of Plaintiff’s


                                      Page 13 of 15
insistence on holding a special election. [Dkt. #210, pg. 1; ex. 1 at 12]. Considering

Defendant Kindinger’s critical role in Plaintiff’s evidence, objection 5 is overruled.

Objection 6: “The R&R contradicts itself that Defendant McConnell was

grievable.” [Dkt. #236, pg. 5].

      Under the PLRA, prisoners must exhaust all of their available administrative

remedies before filing a §1983. Prison Litigation Reform Act of 1996, 42 U.S.C.

§1997e(a). The R&R states that Plaintiff did not exhaust his available remedies in

regards to Defendant McConnell’s involvement in the alleged retaliation scheme

outside of being a hearing officer. R&R at 22. While Plaintiff did appeal Defendant

McConnell’s misconduct determination, he did not mention Defendant McConnell

in either of his grievances before the hearing. [Dkt. #152, ex. 2, 10]. Therefore, since

Plaintiff claims that Defendant McConnell is part of the alleged retaliation scheme,

but did not grieve Defendant McConnell’s role outside of the hearing, that part of

Plaintiff’s allegations are not exhausted. Objection 6 is overruled.

                                    CONCLUSION

      For the reasons stated above, the Court ADOPTS in part the R&R [232];

SUSTAINS in part and OVERRULES in part Plaintiff’s Objections [236];

DENIES Plaintiff’s Motion for Summary Judgment [210]; and DENIES

Defendants’ Motion for Summary Judgment [211].

      Accordingly,


                                      Page 14 of 15
     IT IS ORDERED that the R&R [232] is ADOPTED in part.

     IT IS FURTHER ORDERED that Plaintiff’s Objections [236] are

SUSTAINED in part and OVERRULED in part.

     IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [210] is DENIED.

     IT IS FURTHER ORDERED that Defendants’ Motion for Summary

Judgment [211] is DENIED.

     SO ORDERED.



                                s/Arthur J. Tarnow
                                Arthur J. Tarnow
Dated: September 30, 2019       Senior United States District Judge




                              Page 15 of 15
